

116 S3175 IS: Smart Transportation Advancement and Transition Act
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3175IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend SAFETEA–LU to improve the Intelligent Transportation System Program Advisory Committee, to
			 require information and resources for the development of local smart
			 communities, to help establish a 21st century transportation workforce,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Smart Transportation Advancement and Transition Act or the STAT Act.
 2.Intelligent Transportation System Program Advisory CommitteeSection 5305 of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59) is amended by striking subsection (h) and inserting the following:
			
				(h)Advisory committee
 (1)In generalThe Secretary shall establish an advisory committee (referred to in this subsection as the Committee) to advise the Secretary in carrying out this subtitle. (2)Membership (A)In generalThe Committee shall—
 (i)be composed of not more than 25 members; (ii)be balanced between metropolitan and rural interests; and
 (iii)include, at a minimum— (I)a representative of a State department of transportation;
 (II)a representative of a local department of transportation (other than a metropolitan planning organization);
 (III)a representative of a State, local, or regional transit agency; (IV)a representative of a metropolitan planning organization;
 (V)a representative of a national transit association; (VI)a representative of a national, State, or local transportation agency or association;
 (VII)a private sector user of intelligent transportation system technologies, including emerging vehicle technologies;
 (VIII)a private sector developer of intelligent transportation system technologies, including emerging vehicle technologies;
 (IX)an academic researcher— (aa)with expertise in computer science or another information science field related to intelligent transportation systems; and
 (bb)who is not an expert on transportation issues; (X)an academic researcher in civil engineering or a civil engineering practitioner;
 (XI)an academic researcher who is a social scientist with expertise in transportation issues; (XII)an academic researcher with expertise in labor issues, including—
 (aa)disruptions due to technology; and (bb)opportunities and barriers related to transportation and the incorporation of emerging technology;
 (XIII)a representative of a nonprofit group representing the intelligent transportation system industry; (XIV)a representative of a public interest group concerned with safety, including bicycle and pedestrian interests;
 (XV)a representative of a labor organization; (XVI)a representative of a mobility-providing entity, including for seniors and people with disabilities;
 (XVII)an expert in traffic management; (XVIII)a representative of a public interest group concerned with the impact of the transportation system on land use and residential patterns, including housing availability; and
 (XIX)members with expertise in planning, safety, and operations. (B)Term (i)In generalExcept as provided in clause (ii), the term of a member of the Committee shall be 3 years.
 (ii)Staggered termsOf the members first appointed to the Committee— (I)1/3 shall be appointed for a term of 1 year;
 (II)1/3 shall be appointed for a term of 2 years; and (III)1/3 shall be appointed for a term of 3 years.
 (iii)RenewalOn expiration of the term of a member of the Committee, the member— (I)may be reappointed; and
 (II)if the member is not reappointed under subclause (I), may serve until a new member is appointed. (3)DutiesThe Committee shall, at a minimum—
 (A)provide input into the development of the intelligent transportation system aspects of the 5-year strategic plan under section 6503 of title 49, United States Code;
 (B)annually review areas of intelligent transportation systems programs and research being considered for funding by the Department, to determine—
 (i)whether those areas of research are likely to advance the state of the practice or state of the art in intelligent transportation systems;
 (ii)whether intelligent transportation system technologies are likely to be deployed by users, and if not, to determine the barriers to deployment;
 (iii)the appropriate roles for government and the private sector in investing in the research and technologies being considered;
 (iv)how Federal resources are being utilized to advance intelligent transportation systems; and (v)how the Department is engaging and supporting local communities in the adoption and integration of intelligent transportation systems;
 (C)help develop and revise the resource guide described in section 4(b) of the Smart Transportation Advancement and Transition Act; and (D)respond to requests for assistance, advice, or consultation from States and local communities as a result of the resource guide described in section 4(b) of the Smart Transportation Advancement and Transition Act.
 (4)MeetingsThe Committee— (A)shall convene not less frequently than twice each year; and
 (B)may convene with the use of remote video conference technology. (5)ReportNot later than February 1 of each year beginning after the date of enactment of the Smart Transportation Advancement and Transition Act, the Secretary shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)the recommendations made by the Committee during the preceding calendar year; (B)an explanation of how the Secretary has implemented those recommendations; and
 (C)for any recommendation not implemented, an explanation of the reasons for not implementing the recommendation.
 (6)Applicability of Federal Advisory Committee ActThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).. 3.Report on local engagementNot later than 150 days after the date of enactment of this Act, and annually thereafter, the Secretary of Transportation, in coordination with the advisory committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59), shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a report on efforts by the Department of Transportation to engage with local communities, metropolitan planning organizations, regional transportation commissions, and multijurisdictional groups, including in rural areas, on advancing data and intelligent transportation systems technologies and other smart cities solutions.
		4.Smart community resource guide
 (a)DefinitionsIn this section: (1)Advisory committeeThe term advisory committee means the advisory committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59).
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (3)Smart communityThe term smart community means a community that uses innovative technologies, data, analytics, and other means to improve the community and address local challenges.
 (4)Smart community resource guideThe term smart community resource guide means the resource guide created, published, and maintained under subsection (b). (b)Resource guideThe Secretary, in consultation with the advisory committee, shall create, publish, and maintain a resource guide that is designed to assist States and local communities in developing and implementing intelligent transportation technology or smart community transportation programs.
 (c)InclusionsThe smart community resource guide may include— (1)a compilation of existing related Federal and non-Federal programs that are available to States and local communities in developing and implementing smart community transportation programs, including technical assistance, education, training, research and development, analysis, and funding;
 (2)available examples of States and local communities engaging private sector entities to carry out smart community transportation solutions, including public-private partnership models that could be used to leverage private sector funding to solve local challenges;
 (3)available examples of proven methods for States and local communities to facilitate the integration of smart community transportation technologies with, or within, new and existing infrastructure and systems;
 (4)best practices and lessons learned from smart community transportation demonstration projects, including information on return on investment and performance, to help other States and local communities to decide how to begin the integration of smart community transportation technologies; and
 (5)other topics— (A)as requested by industry entities, States, or local governments; or
 (B)as determined to be necessary by the Secretary and the advisory committee. (d)Use of existing guidesIn creating, publishing, and maintaining the smart community resource guide, the advisory committee shall consider existing Federal, State, and local community information, guides, and other resources that relate to smart community transportation goals, activities, and best practices—
 (1)to prevent duplication of efforts by the Federal Government; (2)to improve local accessibility to Federal programs; and
 (3)to leverage existing, complementary efforts. (e)OutreachThe Secretary, or, at the determination of the Secretary, the advisory committee, shall conduct outreach to States, counties, local communities, and other relevant entities—
 (1)to provide interested stakeholders with the smart community resource guide, including through publication of the guide on the internet;
 (2)to promote the consideration of smart community transportation technologies; (3)to encourage States and local governments to contribute smart community transportation program and activity information to the smart community resource guide;
 (4)to identify— (A)barriers to the adoption of smart community transportation technologies; and
 (B)any research, development, and other assistance that is needed that could be included in the smart community resource guide; and
 (5)for other purposes, as identified by the Secretary or the advisory committee. (f)RevisionThe Secretary and the advisory committee shall issue a revised smart community resource guide not less frequently than once every 3 years.
			5.21st century transportation workforce
 (a)DefinitionsIn this section: (1)Apprenticeship readiness programThe term apprenticeship readiness program means a curriculum or program designed to prepare young people and transitioning adults to enter and succeed in a registered apprenticeship program.
 (2)Center of excellenceThe term Center of Excellence means a consortium of public institutions of higher education designated as a Center of Excellence in Advanced Transportation Workforce Training under subsection (e)(1).
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Intelligent transportation technologyThe term intelligent transportation technology means an operational system of various technologies that, when combined and managed, improve the operating capabilities of the overall transportation system.
 (5)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (6)SecretariesThe term Secretaries means—
 (A)the Secretary; and (B)the Secretaries of Education, Energy, and Labor.
 (7)SecretaryThe term Secretary means the Secretary of Transportation. (b)Workforce development scanning tourNot later than 180 days after the date of enactment of this Act, the Secretaries, in coordination with the Intelligent Transportation Systems Joint Program Office of the Department of Transportation, shall conduct a national and international scanning tour of surface transportation agencies, including State and local departments of transportation, public transit agencies, rail agencies, and other similar entities, to identify critical future investments in workforce development, particularly investments related to enhancing technology skills of the personnel that operate and maintain surface transportation systems, infrastructure, and vehicles.
 (c)Collaboration with Regional Surface Transportation Workforce Development CentersFor each Center of Excellence and each eligible entity that receives a grant under subsection (f), using existing information and information learned during the scanning tour under subsection (b), the Secretaries shall identify—
 (1)any potential collaborative initiatives that the Center of Excellence or eligible entity, as applicable, may carry out jointly with an applicable Regional Surface Transportation Workforce Development Center of the Federal Highway Administration; and
 (2)any cooperative opportunities to enhance curriculum development, training resources, and registered apprenticeship programs for existing and new surface transportation personnel.
 (d)National summit on transportation workforce developmentThe Secretaries shall jointly host a National Summit on Transportation Workforce Development— (1)to engage public and private stakeholders; and
 (2)to develop training initiatives based on previous findings by the Intelligent Transportation Systems Joint Program Office of the Department of Transportation and the scanning tour under subsection (b).
				(e)Centers of excellence in advanced transportation workforce training
 (1)DesignationNot later than 240 days after the date on which the scanning tour under subsection (b) is completed, the Secretaries shall designate not less than 10 consortia of public institutions of higher education as a Center of Excellence in Advanced Transportation Workforce Training.
 (2)FunctionsEach Center of Excellence shall seek to expand the capacity of that Center of Excellence to train students for career opportunities in industry and government service related to the use of intelligent transportation technologies and systems, including by—
 (A)admitting more students; (B)training faculty;
 (C)expanding facilities; (D)creating programs that provide students with pathways to achieve vendor-neutral industry-recognized credentials;
 (E)establishing new career pathways from secondary school to associate degree and baccalaureate degree programs;
 (F)awarding credit for prior learning experience, including military service; (G)providing the essential aspects of a pre-apprenticeship or apprenticeship readiness program; and
 (H)providing information and guidance to assist students in furthering the workforce development of those students through existing registered apprenticeship programs.
 (3)Education and training requirementsEach Center of Excellence shall address education and training requirements associated with various types of intelligent transportation technologies, components, infrastructure, and equipment, including with respect to—
 (A)installation; (B)maintenance;
 (C)manufacturing; (D)operations, including data analysis and review;
 (E)cybersecurity; (F)the use of intelligent transportation technologies and systems in—
 (i)various industry applications; and (ii)programs and services of the Federal Government and State and local governments;
 (G)Federal policies relating to intelligent transportation technologies and systems; (H)dual credit programs that deliver training opportunities to secondary school students regarding intelligent transportation technologies and systems; and
 (I)any training regarding— (i)intelligent transportation sensors or other technology; and
 (ii)the processing, analyzing, and visualizing of data collected by intelligent transportation technologies and systems.
 (4)Priority considerationIn designating a Center of Excellence under this subsection, the Secretaries shall give priority consideration to a consortium of public institutions of higher education that—
 (A)develops partnerships with existing registered apprenticeship programs; (B)demonstrates high safety, job placement, and quality standards in accordance with part 29 of title 29, Code of Federal Regulations (or successor regulations); and
 (C)serve underrepresented populations. (f)Smart transportation workforce development program (1)In generalThe Secretary, in consultation and coordination with the Secretary of Education, the Secretary of Energy, and the Secretary of Labor, shall carry out a program to award grants to eligible entities for eligible projects that support—
 (A)the education and recruitment of technical workers for the intelligent transportation technologies and systems industry; and
 (B)the development of a workforce skilled in various types of intelligent transportation technologies, components, infrastructure, and equipment.
					(2)Eligible entities
 (A)In generalThe Secretary may award a grant under this subsection to— (i)a unit of local government;
 (ii)a Tribal government; (iii)a transit agency or authority;
 (iv)a public toll authority; (v)a metropolitan planning organization;
 (vi)any other subdivision of a State or local government; (vii)an institution of higher education, including a university transportation center under section 5505 of title 49, United States Code;
 (viii)an entity operating a registered apprenticeship program; (ix)a multijurisdictional group;
 (x)a regional transportation partnership; or (xi)a consortium of any of the entities described in clauses (i) through (x).
 (B)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity described in subparagraph (A) shall submit to the Secretary an application at such time, in such manner, and containing such information as the committee established under paragraph (5) may require.
 (3)Eligible projectsThe Secretary may award a grant under this subsection for a project— (A)to establish new educational programs that teach the technical skills used in intelligent transportation technologies and systems;
 (B)to establish scholarships, apprenticeship readiness programs, or registered apprenticeship programs for individuals pursuing employment in the intelligent transportation technology and systems industry;
 (C)to support or expand participation in apprenticeship readiness programs or registered apprenticeship programs for individuals pursuing employment in the intelligent transportation technology and systems industry;
 (D)to support outreach about careers in the intelligent transportation technologies and systems industry to—
 (i)primary, secondary, and post-secondary school students; or (ii)communities that are underrepresented in those industries;
 (E)to support educational opportunities related to intelligent transportation technologies and systems in economically disadvantaged geographic areas;
 (F)to support transition to careers in intelligent transportation technologies and systems; or (G)that, as determined by a unanimous vote of the committee established under paragraph (5), otherwise enhances—
 (i)technical education in intelligent transportation technologies and systems; or (ii)the workforce of intelligent transportation technologies and systems industries.
 (4)Priority considerationIn awarding grants under this subsection, the Secretary shall give priority consideration to an eligible entity that—
 (A)is part of a consortium designated as a Center of Excellence; (B)incorporates existing registered apprenticeship programs;
 (C)demonstrates high safety, job placement, and quality standards in accordance with part 29 of title 29, Code of Federal Regulations (or successor regulations); and
 (D)serves underrepresented populations. (5)Grant application review committee (A)In generalThe Secretary, in consultation and coordination with the Secretary of Education, the Secretary of Energy, and the Secretary of Labor, shall establish a committee to review applications for, and select recipients of, grants under this subsection.
 (B)MembershipThe committee established under subparagraph (A) shall be composed of individuals who were involved in the consideration, selection, and designation of the Centers of Excellence.
 (C)Use of advisory committee expertiseThe committee established under subparagraph (A) shall use the expertise of the advisory committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59), as applicable.
 (6)Maximum amount of grantEach grant awarded under this subsection shall be in an amount that is not more than $1,000,000. (7)Authorization of appropriationsThere is authorized to be appropriated to the Secretaries to award grants under this subsection $10,000,000 for each of fiscal years 2021 through 2025.
				(g)GAO report on workforce opportunities and barriers
 (1)In generalThe Comptroller General of the United States shall conduct a study that identifies issues relating to workforce development in intelligent and zero-emissions transportation technology, including—
 (A)any shortages of skilled employees in those fields; (B)issues relating to the transition of workers from traditional vehicle manufacturing, operation, and maintenance to the intelligent and zero-emissions transportation workforce;
 (C)issues relating to the transition of workers from traditional surface transportation installation, construction, manufacturing, operation, and maintenance to incorporation into the intelligent transportation workforce; and
 (D)examples of successful models of workforce development in those fields. (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report on the results of the study under paragraph (1) to—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Natural Resources of the Senate;
 (C)the Committee on Health, Education, Labor, and Pensions of the Senate; (D)the Committee on Appropriations of the Senate;
 (E)the Committee on Transportation and Infrastructure of the House of Representatives; (F)the Committee on Energy and Commerce of the House of Representatives;
 (G)the Committee on Education and Labor of the House of Representatives; and (H)the Committee on Appropriations of the House of Representatives.